Citation Nr: 0516771	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  99-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
basal cell carcinoma.  The Board remanded this case for 
further development by the RO in September 2000.  After the 
requested development was completed the RO denied the claim 
for service connection.  


FINDINGS OF FACT

The veteran has basal cell carcinoma that is related to his 
military service.


CONCLUSION OF LAW

The veteran's basal cell carcinoma is the result of sun 
exposure incurred during his active military service.  38 
U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for his basal cell carcinoma.  He asserts that the claimed 
condition is due to sun exposure while stationed in Panama 
between 1955 and 1957.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The veteran asserts that while he was on duty in Panama he 
would sometimes take off his shirt while cutting brush in the 
jungle heat, resulting in severe sunburn on at least two 
occasions.  

Initially, the Board notes that the majority of the veteran's 
service medical and personnel records are not on file, having 
been destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC). Consequently, in reaching this 
decision, the Board acknowledges, and accepts, the heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b). See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Relevant post-service medical records include VA progress 
notes from December 1990 to September 1997; VA progress notes 
from June 1997 to May 2000; an addendum from a VA physician, 
Dr. Messingham, from October 2000; a letter from Dr. 
Messingham from June 2002; a VA Skin examination from July 
2004; a progress note from PASCO OPC by Dr. Miller from 
September 2004; and a VA Skin diseases examination from 
January 2005.

The above-referenced reports show a long history of post-
service basal cell carcinoma.  The evidence reflects that the 
veteran currently suffers from basal cell carcinoma and has 
undergone a number of surgical procedures to remove basal 
cell carcinoma lesions.  The first of these was removed in 
January 1991 according to a VA Discharge Report also from 
January 1991.  The questions at issue, therefore, are whether 
the veteran incurred or aggravated his basal cell carcinoma 
in service and whether there is a causal nexus established by 
medical evidence between the veteran's basal cell carcinoma 
and his service.

The post-service medical evidence that pertains to the onset 
of the veteran's basal cell carcinoma and any causal nexus 
between the veteran's service and his cancer includes a VA 
progress note from August 1997; a VA "addendum" from Dr. 
Messingham from October 2000; a June 2002 letter from Dr. 
Messingham; a July 2004 VA Skin examination report; a 
progress note from PASCO OPC by Dr. Miller from September 
2004; and a VA Skin diseases examination from January 2005.

The August 1997 VA progress note stated that, according to 
the veteran, his skin damage occurred while on duty in 1955-
1957 in the Panama Canal Zone, that the veteran had severe 
sunburn during that time, and that this damage takes many 
years to cause skin cancer.

Dr. Messingham's October 2000 "addendum" to a VA progress 
note showed that Dr. Messingham failed to understand why the 
veteran remained "non-service connected."  He stated that 
it was "more likely than not" that the veteran's original 
basal cell cancer occurred due to "excessive sun exposure in 
a fair complexioned individual while on Active Duty in a near 
equatorial atmosphere."

The first sentence of a subsequent letter from Dr. Messingham 
from June 2002, printed on VA stationary, stated, "This 
patient's claim folder has been reviewed."  Dr. Messingham 
then affirmed that it remained his opinion that the veteran's 
basal cell carcinoma was "more likely than not due to or the 
result of" the veteran's active military service.  He wrote 
that he based his opinion on the "well known medical 
association" between sun exposure and skin cancer, "as well 
as in my thirty years as a physician I have never seen a skin 
cancer in this location unless there were repeated sunburns 
to the area as in working without a shirt."  Dr. Messingham 
thus believed that if the uniform of the day for that region 
allowed shirtless details, it was more likely than not "many 
men would get these cancers."

The July 2004 VA Skin examination report gave the impression 
that the veteran had a history of multiple basal cell 
carcinomas.  The examiner acknowledged that "both @@@" 
sunburns at an early age may be an important factor in 
contributing to development of skin cancer later in life.  In 
the examiner's opinion, though, it was impossible to 
determine with any degree of certainty the contribution of an 
increased, but immeasurable, degree of sun exposure over 
three years of military service (as in the veteran's case) in 
comparison to sun exposure at other times in his life, 
genetic factors and of yet other undetermined or undiscovered 
factors.  The examiner did not believe that the knowledge 
existed in the medical literature to support a statement 
regarding the proximate cause of this veteran's skin cancers.  
The examiner was therefore unable to offer an opinion without 
"resulting to mostly speculation."

The September 2004 PASCO OPC progress note from Dr. Miller 
stated that Dr. Miller had reviewed the veteran's medical 
record regarding dermatologic surgeries that were performed 
at either the James A. Haley VA Hospital or the New Port 
Richey VA OPC.  The veteran had 9 separate basal cell or 
basosquamous cell cancers removed, of which Dr. Miller 
performed 3 surgeries.  It was Dr. Miller's opinion that the 
veteran's multiple dermatologic cancers were more likely than 
not secondary to prolonged sun exposure.

Finally, the January 2005 VA Skin Diseases (other than scars) 
examination report gave a very similar impression to the July 
2004 VA Skin examination report, with an addendum noting that 
the veteran's case file had been reviewed by the examiner.  
The examiner gave the impression, in brief, that the veteran 
had a history of basal cell carcinoma and that blistering 
sunburns at an early age may be an important factor in 
contributing to skin cancer later in life.  The examiner 
further noted that it was impossible to determine with any 
degree of certainty how much an increased exposure to the sun 
over three years would contribute to the veteran's 
development of skin cancer, when compared to other factors 
such as sun exposure at other times in his life, genetic 
factors, and "of yet undetermined or undiscovered factors."  
The examiner once again did not believe that the knowledge 
existed in the medical literature to support a statement 
regarding the proximate cause of the veteran's skin cancers.  
The examiner was unable to offer an opinion without 
"resorting to mostly speculation."

The Board finds that service connection for basal cell 
carcinoma is warranted.  The veteran's service medical 
records are unavailable.  A marriage certificate on file does 
show that the veteran was stationed in the Panama Canal Zone.  
A December 1990 VA progress note diagnoses the veteran with 
basal cell carcinoma of the left shoulder.  The addendum and 
letter from Dr. Messingham provide competent nexus opinions 
linking the veteran's current disability to his claimed in-
service sun exposure.  The Board acknowledges that there is 
conflicting evidence regarding the proximate cause of the 
veteran's basal cell carcinoma.  In this instance, however, 
the Board finds that there is a relative balance of positive 
and negative evidence regarding the cause of the veteran's 
basal cell carcinoma, and the benefit of the doubt must 
therefore be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107(b) (West 2002); see also 38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  As such, the Board finds 
that the service connection for basal cell carcinoma is 
warranted.

II.  VCAA


In an August 2004 letter, the veteran was notified of the 
VCAA, and of his duties to obtain evidence.  Moreover, as the 
Board has granted the veteran's claim in its entirety, a 
detailed discussion of the VCAA is unnecessary.    


ORDER

Service connection for basal cell carcinoma is granted.



	                        
____________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


